Execution Version



DIRECTOR AGREEMENT

This DIRECTOR AGREEMENT (this “Agreement ”), dated as of December 21, 2008, is
hereby entered into by and between FBR Capital Markets Corporation, a Virginia
corporation with its principal place of business at 1001 19th Street North,
Arlington, VA 22909 (the “Company ”), and Eric F. Billings, an individual
residing at the address set forth on the signature page hereof (the “Director
”).

WHEREAS, the Director currently serves as the Chief Executive Officer and
Chairman of the Board of Directors of the Company (the “Board ”); and

WHEREAS, notwithstanding the Director’s retirement as the Chief Executive
Officer of the Company on the Effective Date (as hereinafter defined), the
Director and the Company desire that the Director continue to serve as the
Chairman of the Board, and the Company desires to provide to the Director
certain payments and benefits in exchange for additional services to be
performed for the Company by the Director.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations herein and for other good and valuable consideration, the parties
hereto, intending to be legally bound, hereby agree as follows:

  1.      Effectiveness . This Agreement shall be effective as of January 1,
2009 (the “Effective Date ”).



2.     

Position and Duties . Notwithstanding his retirement as Chief Executive Officer
and an employee of the Company on the Effective Date, the parties hereto agree
and acknowledge that they intend that the Director continue to be Chairman of
the Company’s Board of Directors (the “Board ”) following the Effective Date.
Through December 31, 2011, the Company will nominate the Director for election
to the Board; the Director’s election to the Board, however, shall be subject to
shareholder approval, and the Director’s service as Chairman of the Board will
be subject to the Company’s charter, by-laws and other applicable requirements,
without restriction or liability based on this Agreement. As Chairman of the
Board and/or a member of the Board, the Director will have the duties and
responsibilities customary for such position.


3.     

Remuneration.


(a)      Chairman’s Fees . While serving on the Board through December 31, 2011,
the Director will receive an annual director fee of $400,000 (the “Chairman’s
Fee ”). The Chairman’s Fee shall be paid at the same time and in the same form
as the fees paid to other Board members generally, and in no event shall be paid
later than March 15 of the calendar year following the calendar year for which
the Director earned the Chairman’s Fees.



(b)      Bonus . While serving on the Board through December 31, 2011, the
Director will be eligible to receive a bonus for each calendar year commencing
in the year in which the Effective Date occurs, as follows:

i.      For 2009, in consideration of the Director’s ongoing active involvement
in the crucial business development and relationship management aspects of the
Company’ s business, the Director shall receive a minimum bonus of
       $1,500,000 based on activity-based performance metrics agreed upon
between the Director and the Company’s Chief Executive Officer, Richard Hendrix,
in January, 2009.



ii.     

For each of 2010 and 2011, the Director shall be eligible to receive a
discretionary bonus based on the Director’s actual performance and the Company’s
actual performance, as determined by the Company’s Chief Executive Officer in
consultation with the Compensation Committee of the Board.


iii.     

The bonus paid pursuant to Section 3(b)(i) and any bonus pursuant to Section
3(b)(ii) shall be provided to the Director on the same terms and in the same
form as the annual bonuses paid to the Company’s Executive Committee members
under the Company’s Annual Incentive Compensation Program (including the
deferral percentages provided pursuant to the Deferral Program and any clawback
policy for equity awards, to the extent such policy is adopted to apply to Board
members) generally and, shall, except as provided below, be paid or granted no
later than March 15 of the calendar year following the calendar year for which
the applicable bonus is awarded ; to the extent adopted by the Company, any
bonus amount deferred into Company equity pursuant to any Company deferral plan
or program shall vest subject to the Director’s compliance with the restrictive
covenants described in Section 3 of the Retirement Agreement between the Company
and the Director dated as of the date of this Agreement (the “Retirement
Agreement ”) , provided, however, that any such equity awards that are then
unvested shall (x) vest in full and be settled immediately upon the Director ’s
death and (y) vest in full upon the occurrence of a “Change in Control” (as
defined in the Retirement Agreement) and (1) be settled immediately upon such
Change in Control in the event it is a “change in control event” within the
meaning of Section 409A of the Code or (2) be settled in accordance with its
terms in the event such Change in Control is not a “change in control event”
within the meaning of Section 409A of the Code.


(c)      No Other Remuneration . While serving on the Board through December 31,
2011, the Director shall not be entitled to any remuneration under this
Agreement except as set forth in this Section 3, or as otherwise provided to
members of the Board generally, provided that such other remuneration shall be
provided only to the extent that it does not result in any duplication of the
remuneration or benefits provided under this Agreement, and shall specifically
exclude any equity awards granted solely in respect of the Director’s service as
a non-employee Board member.



4.      Other Terms . The Director will be subject to all terms and conditions
applicable to outside directors of the Company (including the terms and form of
payment of director compensation and indemnification, D&O insurance and expense
reimbursement policies); provided, however, that, the Director will be entitled
to reimbursement for all reasonable expenses incurred by the Director in
accordance with the policies and practices of the Company as in effect from time
to time for members of its Executive Committee; provided, further, however ,
that to the extent the Board adopts any policy restricting competitive
activities of Board members (and to the extent that such policy expands such
restrictions beyond those prescribed by the Company’s charter, by-laws and other
applicable law), the non-competition covenant provided in Section 3(b) of the
Retirement Agreement shall be the sole covenants pertaining to such activities.



5.     

Termination.

(a)      The Director may terminate this Agreement at any time for any reason
with an advance notice of at least sixty (60) days given in writing and
delivered to the Company at the address provided herein. This Agreement will
terminate automatically upon the Director’s death or disability. In addition,
the Company may terminate this Agreement prior to January 1, 2012 only in the
event of the Director’s (i) breach of the covenants in Sections 3 or 4 of the
Retirement Agreement or (ii) conviction of, indictment for or formal admission
to or plea of nolo contendere with respect to, a felony or a crime of moral
turpitude, dishonesty, breach of trust, fraud, misappropriation, embezzlement or
unethical business conduct, but only if the Board reasonably determines, after
considering all related facts and circumstances, that such indictment,
conviction or plea has materially and adversely affected or is reasonably likely
to materially and adversely affect the Company’s business or reputation), or any
crime involving the Company.



(b)     

Within sixty (60) days of termination of this Agreement for any reason, the
Company will pay to the Director, in the form of a lump sum amount, any accrued
but unpaid Chairman’s Fees, bonuses for completed years that remain unpaid as of
the date of termination, or reimbursable expenses, to the extent not theretofore
paid. Other than with respect to the foregoing sentence, neither party shall
have any liabilities to the other party with respect to or in connection with
such termination. For purposes of this Section 5, “disability” shall have the
meaning as provided in the Company’s long-term disability plan then in effect,
or, if no such plan is in effect, by virtue of ill health or other disability
for more than 180 consecutive or non-consecutive days out of any consecutive
twelve-month period.



6.      Independent Contractor . The Director shall be an independent contractor
from and after the Effective Date, and will not be deemed an employee of the
Company for any purposes, including for purposes of employee benefits, income
tax withholding, FICA taxes, unemployment benefits or any other purpose. In
addition, this Agreement shall not entitle the Director to receive from the
Company any employee benefits or reimbursements with respect thereto, except
those employee benefits or reimbursements as are received by other members of
the Board.



7.     

Section 409A . Th is Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A ”)
or an exemption and shall in all respects be administered in accordance with
Section 409A. Notwithstanding anything in the Agreement to the contrary,
distributions upon termination of service under this Agreement, if any, may only
be made upon a “separation from service” as determined under Section 409A (a
“Separation from Service ”). Each payment under this Agreement shall be treated
as a separate payment for purposes of Section 409A. In no event may the
Director, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A. If (i) the Director is a “specified employee” (as
defined in Section 409A) at the time his service as a Director of the Company
terminates, (ii) the payment constitutes deferred compensation that is subject
to Section 409A, and (iii) the payment is due on account of the Director’s
Separation from Service for a reason other than the Director’s death or because
the Director is “disabled” (within the meaning of Section 409A), then such
payments shall be made, together with interest at the applicable federal rate,
on first business day of the seventh (7th) month after the Director’s Separation
from Service.


8.     

Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising out
of or relating to this Agreement or the breach of this Agreement that is not
resolved by the Director and the Company (or its affiliates, where applicable)
shall be submitted to arbitration in the Washington, D.C. area in accordance
with Virginia law and the procedures of the American Arbitration Association.
The determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Director and judgment may
be entered on the arbitrator(s)’ award in any court having jurisdiction.


9.     

Notices. Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally, sent by facsimile or electronic
transmission, or sent by certified, registered or express mail, postage prepaid.
Any such notice shall be deemed given when so delivered personally, or sent by
facsimile or electronic transmission or, if mailed, five days after the date of
deposit in the United States mails as follows:




If to the Company, to:

FBR Capital Markets Corporation
1001 19th Street North
Arlington, VA 22209
Attention: General Counsel

If to the Director, to the address last set forth on the records of the Company.

Any such person may by written notice given in accordance with this Section 9 to
the other parties hereto designate another address or person for receipt by such
person of notices hereunder.


10.      Entire Agreement . This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No prior or contemporaneous
agreements were reached or entered between the parties, other than the
Retirement Agreement.



11.     

Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.


12.     

Governing Law . This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without regard to any principles
of conflicts of law which could cause the application of the laws of any
jurisdiction other than the Commonwealth of Virginia.


13.     

Assignment. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs (in the case of the
Director) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however , that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.


14.     

Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of two copies hereof each signed by one of the
parties hereto.


15.     

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

FBR CAPITAL MARKETS CORPORATION

/s/ Arthur J. Reimers


By: Arthur J. Reimers, Lead Director
 

DIRECTOR

/s/ Eric F. Billings


     Eric F. Billings

